   Case: 1:18-cv-01713 Document #: 113 Filed: 07/05/19 Page 1 of 3 PageID #:1742




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


                                                        Civ. A. No. 1:18-cv-01713
IN RE AKORN, INC. DATA INTEGRITY
SECURITIES LITIGATION                                   Hon. Matthew F. Kennelly



              LEAD PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       Lead Plaintiffs Gabelli & Co. Investment Advisors, Inc. and Gabelli Funds, LLC (the

“Lead Plaintiffs”), by and through their attorneys, respectfully move this Court pursuant to Rule

23 of the Federal Rules of Civil Procedure to certify this action as a class action on behalf of the

following class:

               all persons and entities who purchased or otherwise acquired Akorn,
               Inc.’s common stock between November 3, 2016 and January 8,
               2019, inclusive, and were damaged thereby. Excluded from the
               Class are: (i) Defendants; (ii) other former and current directors and
               officers of Akorn, Inc., including their families and affiliates; (iii)
               any investment funds, companies, partnerships, trusts or other
               entities controlled by or benefitting such excluded parties; and (iv)
               the legal representatives, heirs, successors or assigns of any such
               excluded party (the “Class”).

       Lead Plaintiffs also move this Court to appoint Lead Plaintiffs as Class Representatives

and to appoint Entwistle & Cappucci LLP as Class Counsel and Bernstein Litowitz Berger &

Grossmann LLP as Class Liaison Counsel pursuant to Rule 23(g).

       The grounds for this motion are set forth in the accompanying memorandum of law and

Declaration of Andrew J. Entwistle together with the Expert Report of David I. Tabak, PhD,

attached as an exhibit thereto.

Dated: July 5, 2019                                  Respectfully Submitted,

                                                     /s/ Andrew J. Entwistle
                                                     Andrew J. Entwistle
Case: 1:18-cv-01713 Document #: 113 Filed: 07/05/19 Page 2 of 3 PageID #:1742




                                         ENTWISTLE & CAPPUCCI LLP
                                         500 W. 2nd Street, Suite 1900-16
                                         Austin, Texas 78701
                                         Telephone: (512) 710-5960
                                         Email: aentwistle@entwistle-law.com

                                         -and-

                                         Joshua K. Porter (admitted pro hac vice)
                                         Brendan J. Brodeur (admitted pro hac vice)
                                         Andrew M. Sher (admitted pro hac vice)
                                         ENTWISTLE & CAPPUCCI LLP
                                         299 Park Avenue, 20th Floor
                                         New York, New York 10171
                                         Telephone: (212) 894-7200
                                         Facsimile: (212) 894-7272
                                         jporter@entwistle-law.com
                                         bbrodeur@entwistle-law.com
                                         asher@entwistle-law.com

                                         Lead Counsel for the Class


                                         Avi Josefson
                                         John Rizio-Hamilton (admitted pro hac
                                         vice)
                                         Abe Alexander (admitted pro hac vice)
                                         BERNSTEIN LITOWITZ BERGER
                                         & GROSSMANN LLP
                                         875 North Michigan Avenue
                                         Suite 3100
                                         Chicago, Illinois 60611
                                         Telephone: (312) 373-3880
                                         avi@blbglaw.com
                                         johnr@blbglaw.com
                                         abe.alexander@blbglaw.com

                                         Liaison Counsel for the Class




                                     2
   Case: 1:18-cv-01713 Document #: 113 Filed: 07/05/19 Page 3 of 3 PageID #:1742




                CERTIFICATE OF SERVICE BY ELECTRONIC MEANS

       I, Brendan J. Brodeur, hereby certify that on July 5, 2019, service of the foregoing LEAD

PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION was accomplished pursuant to ECF

as to Filing Users and I shall comply with LR 5.5 as to any party who is not a Filing User or

represented by a Filing User.



                                                    /s/ Brendan J. Brodeur
                                                    Brendan J. Brodeur




                                               3
